 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeechAircraftCorp.andDudleyR.RyalsBeech Aircraft Corporation and W.R. Landers Cases17-CA-4585 and 17-CA-4637April 3, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS,AND KENNEDYOn December7, 1971, TrialExaminer Eugene E.Dixon issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has consideredthe record and the TrialExaminer'sDecision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,'and conclusions and to adopt hisrecommended Order,2 as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below, andhereby orders that the Respondent, Beech AircraftCorporation,Salina,Kansas, itsofficers,agents, suc-cessors, and assigns, shalltake the action set forth inthe TrialExaminer'srecommended Order as mod-ified:1.Substitute the following for paragraph 2(a):"(a) ReinstateDudley R. Ryals to his former job or,if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or oth-er rights and privileges, and make him whole in themannerset forth in thesectionhereof entitled `TheRemedy'; and immediately notify Dudley R. Ryals, ifpresentlyserving inthe Armed Forces of the UnitedStates,of his right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in ac-1The Respondent has excepted to certain credibility findingsmade by theTrial Examiner It is the Board's establishedpolicynot to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevantevidenceconvinces us that the resolutions wereincorrect.StandardDry Wall Products, Inc.,91 NLRB 544, enfd 188 F.2d362 (C.A. 3). We have carefully examined the record and find no basis forreversing his findings.2 Respondent's request for oral argument is hereby denied as, in our opin-ion, the record in this case,including the exceptionsand brief,adequatelypresents the issues and positions of the partiescordance with the Selective Service Act and theUniversal Military Training and Service Act."2. Substitute the attached Appendix for the TrialExaminer's Appendix.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Dudley R. Ryals immediate rein-statement to his former job or, if that job no long-er exists, to a substantially equivalent position,without prejudice to any seniority or other rightsor privileges, and make him whole for any loss ofpay he suffered as a result of his discriminatorylayoff.WE WILL NOT interrogate employees in a man-ner constituting interference, restraint, or coer-cion within the meaning of Section 8(a)(1) of theNational Labor Relations Act, as amended,about statements given or to be given to agentsof the National Labor Relations Board.WE WILL NOT promise employees benefits forthe purpose of persuading them not to give suchstatements or for the purpose of influencing whatthey say in such statements.BEECHAIRCRAFT CORP.(Employer)DatedBy(Representative)(Title)We will immediately notify Dudley R. Ryals, ifpresently serving in the Armed Forces of the UnitedStates, of his right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in ac-cordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 610 Federal Building, 601 East 12thStreet,Kansas City, Missouri 64106, Telephone 816-374-5181.196 NLRB No. 15 BEECH AIRCRAFT CORP.69TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON,Trial Examiner:This proceeding,brought under Section 10(b) of the National Labor Rela-tions Act,as amended(61 Stat.136), herein called the Act,was heard at Salina,Kansas,on August 3, 1971. It involvesa complaint issued onApril 23,1971, based on charges filedon February 16, 1971, by Dudley R. Ryals,an individual,and a complaint issued on June 4, 1971,based on chargesfiled on May 10, 1971, by W. R. Landers,an individual,which complaints were consolidated and noticed for hear-ing by the Regional Director of the National Labor Rela-tions Board(herein called the Board) acting on behalf of theBoard'sGeneral Counsel,whose representative at the hear-ing is referred to herein as the General Counsel.The complaints alleged in substance that Respondent en-gaged in unfair labor practices byvarious specified conductin violation of Section8(a)(1),(3), and (4) of the Act.In its duly filed answers,Respondent denied the commis-sion of any unfair labor practices.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSBeech Aircraft Corporation is a Delaware corporationengaged in the manufacture of aircraft,aircraft assemblies,and aircraft parts at various places including a plant inSalina,Kansas, which is the only facility involved herein.Beech annually purchases goods or services for use at itsSalina,Kansas,plant valued in excess of $50,000 directlyfrom firms located outside the State of Kansas.Beech alsoannually ships goods or services valued in excess of $50,000from its Salina plant directly to customers located outsidethe State of Kansas. At all times material Beech AircraftCorporation has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATIONDistrict Lodge No. 70 of the International Associationof Machinists and Aerospace Workers, at all times materialherein,has been a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABORPRACTICESThe main issues in these cases involve the alleged discrim-inatory layoffsin Respondent's Salina plantof Dudley R.Ryals on January 8, [971, Dorothy L. Kenneth on March12, 1971, Wilma Hollis on March 11, 1971, and the discrim-inatory transfer of William R. Landers from the Salina plantto the Wichita plant on March 12, 1971. The uncontrovertedevidence shows that the layoffs occurred in the context oflegitimate reductions in the work force.' Respondent con-tends that the layoffs were made in conformity with thecollective-bargaining agreement between Respondent andthe Union and the seniority roster in effect at the time. Forreasons that will appear, I find that Ryals was discrimina-torily laid off as alleged in the complaint, but that the otherthree employees were not discriminated against.RyalsRyals first worked for Respondent starting in the Salinaplant in February 1968. He joinedthe Unionand throughvarious promotions wound up in the plastics department(department 710) in early1970. AboutMay 1970 he wasappointed a safety councilman by his foreman.As such hewore a badge indicating he was on the safety committee andwas given a 56-page booklet describing his duties and re-sonsibilities and how to perform them.On October5, 1970,ater a period of training,he was classified as a spray painterand was the only one doing spray painting in the depart-ment.For the years 1969, 19'70, and 1971,Ryals was award-ed citations as a "significant contributor to the worksimplification program."During the course of his employment Ryals had institutedfour or five grievances under the contract grievance proce-dure regarding his promotions and assignments,winningmost of them.In his approximate 7 months' work as safetycouncilman he was involved in "probably 50 different safe-ty items of minor importance,such as electrical wires,blocked traffic aisles, air hoses across traffic aisles," etc.Because of the sanding,grinding,and cuttingof fiberglassin the plastics department,there was a problem with dust.Ryals tried to get the Company to install exhaust fans. Hisforeman,Walter C.Sanders,told Ryals the Company wasnot going to spend money on them.Thereafter,on an occa-sion when Blazer,the company safety director from Wich-ita;was in the Salina plant with the manager of themanufacturing division,RalphW. Corn , Ryals confrontedthem with his request regarding exhaust fans.Corn toldRyals that if he had a problem to take it up with his fore-man. Ryals said he had already taken it up with his foremanand wanted to take it up with Blazer.About a half hour after this encounter his foreman, Wal-terC.Sanders came up to him,according to Ryals, andthreatened to take away his job as safety councilman. Ryalstold him"ifhe wanted the badge,to take it "2On January 7 Ryals was given a written notice of layoffeffective the following day due to a reduction in force. Thenotice was given to himby Corn inthe latter's office about2 p.m. When he finished his shift,Ryals took the matter upwith union representative Jerry Franta.Franta called theunion office in Wichita about it.He also called Corn. In hisconversationwith Corn,Franta held the receiver away fromhis ear and Ryals could hear the entire conversation aboutwhich he testified as follows:Mr. Franta called Corn and he told him that he hadjust talked to Mr.Calbert in Wichita and he said theycould not lay me off.So Mr.Cornsaid he was goingto lay me off one way or another.He made it, come upwith a couple of ideas of how he was going to do it. Ibelieve he said he would transfer a man into that de-artment with more seniority than me and let him paintfor a week or two and lay me off and Jerry Franta said,"Damn it,Corn,you can't do it, it's too obvious" andCorn ...called me a problem child,he said I was hisproblem child and said I caused him a lot of troublewith my union activities and safety observations. Mr.Franta told him the only time I caused any trouble withthe Union was when I tried to better myself and as faras safety,he said it was my job to do this.On January 8 Ryals filed a grievance regarding his layoff.Pursuant to this filing theUnionsent a business representa-2 In his testimony Sanders admitted threatening to take the safety job awayfrom Ryals but claimed it was not on the day Blazer visited the plant and1The employee complement had dropped from around 1,500 in early 1969had no connection with Blazer He also testified that he told Ryals he thoughtto about 500 or 600 in the fall of 1970.Ryals was spending too much time on the safety program. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive to Salina who, together with Ryals,met with Cornabout thegrievance. About what Corn said concerning themeeting,Ryals testified as follows:First of all, he said he didn'twant any hard feelingsover this deal. He proceeded to tell me that if I wasgoing to make it in the Company,Iwas going to haveto keep my nose clean.He gave me a little idea,he saidhe wanted to give me an example and his example wasif I was caught speeding and was pulled over for 40miles an hour in a 30 mile an hour zone,he asked if Iknew I was right,would I pay the fine or go to court.I told him I would go to court.I gave him an exampleIhad done about three months-before and won thecase.He said,"Iwould pay the fine and forget aboutit." I told him that if I thought I was right, I would goto no end of trouble to prove it.Ryals then confronted Corn with the conversation he hadoverheard between Corn and Franta about which he testi-fied as follows:I told him I heard the conversation and he told me hewas quite aware I would hear it.I asked him how I hadbeen aproblem child and before he answered that, Iasked him about my problems as a safety man andunion activist.He said,"Let me tell you about thesafety job."He said, "When the Company is making alot ofmoney,we want you safety men to get in thereand get these problems ironed out." He said, "TheCompany is pretty low on money right now, and whenthey are not making money,you have to lax up andkeep working and overlook a lot of things."I told himI didn't care whether the Company was making $20 or$20,000,000 the safety program should be the same. Iconfronted him with the rest of the conversation andsaying I was causing trouble with the union activity, hedenied it, and he said he didn't remember saying it. Mr.Hotz said he talked to Mr.Franta and Mr. Franta saidhe did say it. He remembered it quite well.In his testimony Franta substantially corroborated Ryals.Corn denied none of it.I credit the General Counsel's wit-nesses.On the day before Ryals' layoff Corn and Billy Luginbill(who was leadman in the department 710 and at the timeinquestion acting foreman in Sanders absence) wentthrouthe department seeking someone to take the spray-painting job. They asked one Tiy Boyer "if he could do thepaintingjob and he said he knew the fundamentals of thefob and he thought he could handle it." Thereupon Boyerreplaced Ryals on the spray-painting job.There is no question that the layoff that caught Ryalsoccurred in a legitimate reduction in force that indeed tooknine people3and that Boyer who replaced Ryals as the onlyspray painter in the department had more seniority thanRyals.But the basis upon which Ryals filed his grievanceand upon which the General Counsel apparently bottomshis allegation of discrimination againstRyals is that theRespondent did not(as it contends) lay off Ryals in accord-ance with the seniority provisions of the collective-bargain-ing agreement between Respondent and the Union.ection 1, article V, of the contract,entitled"seniority,"3Thereis nothing in the General Counsel's evidence or brief to counterthe evidence adduced by Respondent to establish the economic necessity forthe reduction that Ryals waspart of Nor,for that matter,does the GeneralCounsel do any better with respect to the reduction that gave rise toLanders'transfer back to Wichita.As will be seen,he offers no evidence on that matterand simply implies that the reduction there was not abona fide one bycontending that the two other employees who were laid off at the time ofLanders'transferwere simply laid off togive the appearanceof good faithin the Landers transfer-a contention I do not acceptprovides in part as follows:In all layoff and recall, the rules of seniority as provid-ed in this agreement shall prevail where union seniorsare competent ...Section 8, article V, entitled "job preference," providesin part as follows:When ... vancancy occurs requiring higher skill, theoldest qualified employee in point of seniority in thedepartment in which the opening occurs shall be givenfirstpreference in such . . . vacancies insofar as ispracticable and consistent with his ability to performefficiently the services required.*sShould the employee selected and not qualify within aperiod up to 15 workdays, he shall return to his formerposition.According to the appraisal of Landers (who claimed tohave seen"quite a bit of spray painting") Boyer's perform-ance as a spray painter was unsatisfactory and belied hisclaim of having had previous experience in spray painting.Thisappraisalwas corroborated in substance byRespondent's own witness, Foreman Sanders, who testifiedthat it took Boyer 5 or 6 weeks "to reach a satisfactory levelof performance." This evidence, instead of showing thatRyals was laid off in conformance with the contract, showsthe contrary and convinces me that but for Ryals' unionactivity (which admittedly may have been somewhat of aproblem in Respondent's view) he would not have been laidoff.Accordingly I find, as presaged in Corn's comments toFranta, that Ryals was laid off because of his filing griev-ances under the contract and because of his activities assafety councilman, all in violation of Section 8(a)(1) and (3)of the Act.New York Trap Rock Corp.,148 NLRB 374.LandersWilliam R. Landers worked for Respondent since 1954.Before coming to Salina, he worked in the plastics depart-ment in Wichita, department 10. In the early spring of 1970Respondent started to move the plastics department to Sali-na.On April 27, 1970, Landers reported to theplasticsdepartment in Salina, department 710 now. On May 17Landers was made crew chief on the second shift. Laterwhen the second shift was discontinued, he became crewchief on the first shift on which Ryals worked.About Ryals' layoff, Landers testifiedas follows;Mr. Luginbill came down and told me they were goingto lay off some more people and I asked him if Ryalswas included and he said yes. So I told Mr. Luginbillthen, I said, "Bill, you had better check again, youmight be making a mistake." He wanted to know why,I said, "Ryals has a painter's classification and also aGrade 7 and he is the only man in this department witha painter's classification. Mr. Luginbill said, "What hasthat pot to do with it, we will put somebody else inthere.' I said, "If you are going to put somebody elsein there, why don't you hold him and Ryals won't haveany way offiling a grievance,and if you do it now heisgoing to file a grievance." The remark was made,what about it, it has been done before and they got bywith it. I am just telling you. They went ahead and laidMr. Ryals off and Mr. Ryals objected to it, and I don'tblame him.Sometime after Ryals filed his charge with the Board,Luginbill informed Landers that he was wanted on the tele-phone. It was the Labor Board investigator, one Carter, who BEECHAIRCRAFTCORP.71wanted to know when he could see Landers about the Ryalscase.When he finished the telephone conversation,Landerswent to Luginbill and said, "Bill, I tried to tell you guys wasmaking a mistake when you laid Ryals off"and he said,"Why. ' Landers then proceeded to tell Luginbill about hisconversation with Carter and that Ryals had filed a charge.Luginbill said,"Oh, hell,I thought that was over with."Landers said,"No, it is just starting."A short time laterLanders was called to Foreman Sanders'office about whichLanders testified as follows:Mr. Corn,Mr. Sanders and Mr.Luginbill [were pre-sent].Mr. Corn led off with a statement that he heardI got a phone call a while ago....I answeredthat I did.He wanted to know who it was,I told him a man fromthe Labor Board.From there he proceeded to questionme about what did the man want to know,what I wasgoing to tell him, etc.I told him exactly what I wouldtell him, that if the man asked me a straight question,Iwould give him a straight answer.According to Landers'further testimony,when he toldCorn that he was going to tell the Labor Board investigator"whatever he wanted to know,"Corn said, "Well, he don'thave to know everything."Landers then further testifiedabout his conversation with Corn as follows:I asked him then,I said,"Mr. Corn,you know I havea bigger grievance than Mr. Ryals has."He wanted toknow what it was.I said, "about my seniority,"I said,"You know they held me in Wichita a long -time afterthey brought all these other people up here and that putme pretty low on the seniority list."Mr. Corn replied,"Landers, you don't have anything to worry about," hesaid, "I don't think there will be any more layoffs in thisdepartment,and even though we did,we won't let 'ougo because you have too much experience in here,' hesaid, "we will keep you up here some way."I said,"Well, that is good enough for me."That is when I leftand went back to work.On the followingThursdaymorning Board investigatorCarter called Landers in the plant.Luginbill took the call.Landers was wanted in the union office where he went andgave Carter a statement.When Landers got back to his job,he was called to Sanders'office. Corn, Sanders,and Lugin-bill were there and wanted to know what Carter wanted andwhat Landers had told him.So Landers described in generalwhat Carter wanted to know and what he told him. Accord-ingto Corn's undenied and credited testimony Landers alsotold them that he "didn't say anything that hurt anybody inSalina."After he left the office with Corn,Sanders,and Luginbill,and was walking to his place, Corn walked with him part ofthe way and shook his head and said,"It looks like Iscrewed up."Landers said, "Yes, you did." Corn said, "Iscrewed up before,itwas always on my own and this timeitwas with the approval of the Company and the Union,both." Corn went on to say, "I didn't think the old boywould push as hard as he did."Landers said, "Mr. Corn, hetold me he was going to push you." He said,"Well, we'llhave to wait and see how it comes out."As to the circumstances of his transfer back to Wichitaa few days later,Landers testified that Luginbill called himto the office and handed him some papers and said he wastold to sign them.They indicated he was being transferredback to Wichita.He asked what was going on and Luginbilltold him there was goingto be a layoffand he "would eitherhave to go to Wichita or else." Landers said it was funnybecause a week before all this stuff about Ryals came up,they were discussing having to call back some people in thedepartment because work was picking up. Luginbill saidthat all he had was his orders to tell Landers to sign thepapers.Landers refused to sign the papers until he talked toWalton who was in Wichita.The next day he was called tothe office by Sanders whom he asked for an explanation.Sanders said he did not know,all he knew was somebodytold him that there were three people too many in the de-partment and they were going to have to get rid of them andthat he had done everything to keep Landers there but therewasn't anything he could do about it.Landers then broughtup the matter about Corn having told him that he woul n'tlet him go if there was a layoff and Sanders said he didn'tknow anything about that.Landers then went to Corn'soffice about which he testified as follows:So I was standing waiting for the other men to comeout (of Corn's office)and two other men walked intoMr. Corn's office.Mr. Corn looked up and saw them,and he looked around the edge of the desk and saw mestanding in the other room.He immediately came outfrom behind the desk and caut me by the arm andled me into another room,and locked the door, andturned the lights on and started talking about he wasdoing his best.He had one more phone call to makeand he would let me know how it came out. I told himIwanted to talk to Mr.Franta, and I reminded him ofthe promise he made to me that I wouldn't be laid off.So Ileft his office and went over to Mr.Franta's officeand Mr.Franta was sitting down and when I walkedin he looked up and he saw who it was, and informedme he knew what I was down there for, but it was toolate, I should have filed a grievance a lone time ago. Isaid,"It all goes back to Ryals,don't it?'Mr. Frantacouldn't stand and face me and talk to me about it. Heflatly informed me there was nothing he could do aboutit.They were going to have the seniority list adjustedLanders then went back to Sanders'office and suggesteda solution:for him to go back to Wichita and Sanders to putin a personal request for his transfer back because he need-ed him back and he could come back on a company requestand bring his full seniority with him and nothing would besaid about it. Sanders said it was agreeable and that Cornwould be up in a little while.They then suggested it to Comand he said it could not be done,itwas against companypolicy to transfer a man from one division to another on acompany request.Corn told Landers he was going back toWichita.Landers said he wasgoing to holler like the devil,and Corn said it would not do him any good. Then Landersasked Com about Franta's saying he was going to have theseniority list changed.Corn said he did not believe it, andLanders said he did. Com called Franta in, and Frantadenied making the statement.Landers then said that Frantatold him a "damn lie"claiming he made that statement tohim and five people including the Labor Board investigator.Nevertheless the following Friday Landers signed the pa-pers.He asked Sanders at the time if they called the peopleback in his department would he be called back,and San-ders said not unless he had a request for a transfer in.Landers asked for a request form,filled it out, and gave itto Sanders.For the most part Respondent's witnesses could not recallwhat was said in the foregoing dialogues and the discussionsand there is thus essentially no denial of Landers'testimony.Accordingly, I credit Landers'description of what tookplace as being substantially the truth,and find that Respon-dent interfered with,restrained,and coerced its employeesin violation of Section 8(a)(1) of the Act by (a) interrogatingLanders concerning his meeting with the Board investigator 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth before and after it took place, and (b) by promisingLanders thatsomeway would be found to keep him on thepayroll in Salina in derogation of his vulnerable position onthe seniority roster.General Stencils Inc.,178 NLRB 108.Notwithstanding the foregoing findings, I am unable nev-erthelessto conclude that the General Counsel has estab-lished by the necessary preponderance of the evidence thatLanders' transfer back to Wichita was in retaliation for hishaving given a statement to the Board investigator and thusdiscriminatory within the meaning of Section 8(a)(4) of theAct. In analyzing the matter I begin with the fact that thereisnothing in the record to counter Respondent's evidencethat Landers like Ryals was a part of a legitimate reductionin force. Nine had been taken at the quarterly review thefirst of the year and three more the following quarter inwhich Landers was included. Nor is there anything in therecord to show (nor any contention for that matter) thatLanders' low seniority position in Salina was due to anydiscriminatory motive or act by Respondent. Thus, what theGeneral Counsel's position boils down to here is that Re-spondent, by failing to keep its illegal promise to Landers,was discriminating against him because of his giving theBoard a statement.But the most I get out of these circum-stances in the context of the entire record is a suspicion thatsuch may have been the case. But a suspicion does notamount to the necessary preponderance the Act requires forproof. Accordingly, I shallrecommend dismissalof the alle-gation of discrimination against Landers as well as the othertwo employees who were supposed to have been laid offsolely as props to the alleged discriminatory transfer ofLanders.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent discriminatorily laid offDudley R. Ryals for having engaged in activity protected bythe Act, I will recommend that the Respondent be orderedto offer him immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to hisseniori Y orother rights and privileges, and make himwhole for anyloss of earningshe may have suffered, bypayment to him of a sum of money equal to the amount henormally would have earned as wages from the date of thediscrimination against him to the date of the offer of rein-statement,less his net earnings during said period, with back-pay computed on a quarterly basis in the manner establishedby the Board in F.W.Woolworth Co.,90 NLRB 289, 291-294, and to include interest as held inIsis Plumbing & Heat-ingCo., 138 NLRB 716.I shall also recommend that the Respondent preserve,and make available to the Board upon request, payroll andall other records necessary to facilitate the determination ofthe amounts due under this recommended Remedy.In view of the nature of the unfair labor practices com-mitted,the commission of similar unfair labor practicesreasonably may be anticipated.I shall therefore recommendthat theRespondent be ordered to cease and desist frominfringing in any other manner upon rights guaranteed to itsemployees by Section7 of the Act.CONCLUSIONS OF LAW1.District Lodge No. 70 of the International AssociationofMachinists and Aerospace Workers is a labor organiza-tion within the meaning of Section2(5) of the Act.2.Beech Aircraft Corporation is engaged in commercewithin the meaning of Section2(6) and (7)of the Act.3.By interfering with,restraining,and coercing its em-ployees in the exercise of rights guaranteed in Section 7 oftheAct,Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discriminating against its employees because oftheir union or concerted activities,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.5. Said unfair laborpractices affect commerce within themeaning ofSection 2(6)and (7)of the Act.6. The General Counsel has not established by a prepon-derance of the evidence that the transferofW. L.Landersand the layoffs of Dorothy L. Benneth and Wilma Hollisviolated the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, andpursuant to Section 10(c) of theAct, Iissue the followingrecommended:ORDER4BeechAircraftCorporation,its officers, agents,succes-sors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees in a manner constituting in-terference,restraint,or coercion within the meaning of Sec-tion 8(a)(1) of the Actabout statements given or to be givento the NationalLaborRelations Board or its agents.(b) Promising benefits to employees for the purpose ofpersuadingthem not to give such statements or for thepurpose of influencingwhat they sayin such statements.2.Take thefollowing affirmative action which is neces-sato effectuate the policiesof the Act:(a) Reinstate Dudley R. Ryals to his former or substan-tially equivalent position,without prejudice to his seniorityor other rightsand privileges, and make him whole in themanner set forth in the section hereof entitled"The Reme-dy(b) Preserve and, upon request,make available to theBoard or its agents,for examination or copying,all payrolland other records relevant to a determination of the amountof backpaydue under the terms of this recommended Or-der.(c) Post in conspicuous places at its plant in Salina, Kan-sas, including all places where notices to employees arecustomarily posted,copies of the attached notice marked° In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. BEECH AIRCRAFT CORP.73"Appendix." S Copies of said notice, to be furnished by theat least 60 consecutive days thereafter. Reasonable stepsRegional Director for Region 17, shall, after being dulyshall be taken by Respondent to ensure that said notices aresigned by the Respondents representative, be posted by itnot altered, defaced, or covered by any other material.immediately upon receipt thereof, and maintained by it for(d)Notify said Regional Director in writing within 20days from the receipt of this recommended Order, whatsteps Respondent has taken to comply herewith.6In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Order6In the event that this recommended Order is adopted by the Board afterof the National Labor Relations Board"shall be changed to read"Postedexceptions have been filed,this provision shall be modified to read:"NotifyPursuant to a Judgment of the United States Court of Appeals Enforcing anthe Regional Director for Region 17, in writing, within 20 days from the dateOrder of the National Labor Relations Board."of this Order, what steps the Respondent has taken to comply herewith."